DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storer (US Pub no. 2006/0275548 A1) in view of Sferlazzo (US Pub no. 2014/0033976 A1)
Regarding claim 45, Storer et al discloses a system for depositing a material onto a moving substrate tape (fig. 1-4) , comprising: a system(140) for moving the substrate tape(116)[0039]; a cylinder (120)comprising at least one opening therein through which the material (HTS oxide) [0046]within an interior (122)of the cylinder(120) may pass to exit the interior of the cylinder(120) at less than atmospheric pressure[0030][0044-0045]; and
a control system to rotate the cylinder(120) in a controlled manner so that the material passes through the at least one opening to be deposited upon the moving tape (116)in a determined pattern[0049—0050].
Storer et al fails to teach that the substrate tape is a web.  
Sferlazzo et al teaches tape and web deposition systems [0001] and that process tape refers to any tape, web, film, foil or other flexible material[0018].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Storer et al with the teachings of Sferlazzo et al since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Regarding claim 46, Storer et al discloses wherein the material (HTS oxide)is deposited at a pressure between 10 to 10-8 torr [0044-0045].
Regarding claim 47, Storer et al discloses wherein the material is deposited at a pressure [0030] but fails to teach  between 10-4 to 10-7 torr.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to one of ordinary skill in the art before the effective filing date of the invention to deposit at a pressure between 10-4 to 10-7 torr through routine experimentation to optimize pressure for deposition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 48, wherein a source of the material is positioned within the cylinder (120) [0012][0056][0045].
Regarding claim 49, Storer et al discloses wherein an axis of the cylinder (120) is generally perpendicular to a direction of motion of the tape (116)[0049][0031].
Storer et al fails to teach that the substrate tape is a web.  
Sferlazzo et al teaches tape and web deposition systems [0001] and that process tape refers to any tape,  web, film, foil or other flexible material[0018].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Storer et al with the teachings of Sferlazzo et al since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Claims 50-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storer (US Pub no. 2006/0275548 A1) in view of Sferlazzo (US Pub no. 2014/0033976 A1) as applied to claim 45 and further in view of Farquhar (US Pub no. 2013/0049022 A1).

Regarding claim 50, Storer et al as modified by Sferlazzo et al discloses all the claim limitations of claim 45 and further teaches MOCVD systems in which a metal coating is deposited on tape(Storer et al [0053]or web(Sferlazzo et al teaches MOCVD systems used to deposit semiconductor, dielectric, metal using roll-to roll- web[0002]) and that it is understood that the method applies to other metal oxides as well (Storer et al [0053])   
Storer et al as modified by Sferlazzo et al  fails to teach  wherein microelectronic systems are formed on the web.
However, Farquhar et al teaches device structure 20 (microelectronic systems) using roll-to-roll  manufacturing techniques depositing TCO (150) (metal oxide) on  a web [0006][0026][0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of  Storer et al  & Sferlazzo et al  with the teachings of Farquhar et al with the expectation of achieving similar success, i.e, patterned layers for the device.
Regarding claim 51, Farquhar et al discloses wherein the material is an organic material [0027] (insulating layer maybe made of organic material).
Regarding claim 52, Farquhar et al discloses    wherein the material is a conductive material (120) [0029].
Regarding claim 53, Farquhar et al discloses wherein the determined pattern comprises bus lines (141) over a transparent conductor (151) on the web [0029].
Response to Arguments
Applicant's arguments filed 04/13/2022  have been fully considered but they are not persuasive. Storer appears to disclose that vessel 102 is capable of maintaining vacuum chamber 104 at a pressure of less than about 10-3 Torr. See, e.g., paragraph 0030. That is, Storer maintains a vacuum chamber of a vessel at a pressure of less than about 10-3 Torr, but Storer does not disclose or suggest that material exits from an interior of a cylinder at less than atmospheric pressure as recited in claim 45. 
Examiner notes that claim 45 states “a cylinder comprising at least one opening therein through which the material within an interior of the cylinder may pass to exit the interior of the cylinder at less than atmospheric pressure”. The term “may”  indicates that there is a possibility that this occurs,  which can be interpreted as a chance that something may or may not happen or exist. Since Storer maintains a vacuum chamber of a vessel at a pressure of less than about 10-3 Torr [0030][0044-0045], the limitation as required by claim 45 has been met since “pass to exit the interior of the cylinder at less than atmospheric pressure  may not occur. Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813